DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of polyimide precursor solution in the reply filed on 1/3/2022 is acknowledged.

Claims 8-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected polyimide film, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/2022.

Newly submitted claim 16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  a polyimide precursor solution and a method for forming a polyimide film are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, polyimide precursor can be cured to polyimide, precipitated, redissolved and casted into a support.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, 16 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (US 20170137571), cited in IDS.
Nakayama teaches a polyamic acid, formed from 2,2'-bis(trifluoromethyl)-4,4'-diaminobiphenyl (TFMB) and 2.2-bis(3,4-dicarboxyphenyl) hexafluoropropane (6FDA) in N,N-dimethylisobutylamide (DMIB) , having a solid content of 19.1%, meeting the corresponding limitations of claims 1-2 and  4-6.
Note that both TFMB and 6FDA monomers are used in the instant Application (see printed publication at 0113 and 0117).

Nakayama disclosed that DMIB can be replaced by N,N-dimethylpropionamide (DMPA) (see Abstract and claim 1).

Regarding claim 2, Nakayama teaches solution viscosity at 30° C is within the range of 2 Pa*sec to 200 Pa*sec (i.e. 2000-200000 cP).

Note that Nakayama does not teach DMPA in Examples.

A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990),  see also MPEP 2131.02.

Therefore, it would have been obvious to a person of ordinary skills in the art to use DMPA in Nakayama’s composition, since this component is clearly named in the reference. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to claims 1-6 above, and further in view of Yun et al (WO 2016140559, published on 09/09/2016, cited wherein with identical US 20170096530, cited in IDS).
Nakayama does not teach a structure of formula 6.
Yun polyimide precursor composition for the
production of a flexible board, where a diamine or acid dianhydride including a structure of Formula 1: 


    PNG
    media_image1.png
    124
    426
    media_image1.png
    Greyscale

wherein R1 and R2 are each independently a single bond, a C1-C5 alkylene group or a divalent aromatic group consisting of six or more carbon atoms, R3 and R4 are each independently a C1-C5 alkyl group, R5 and R6 are each independently a C4-C10 aryl group, at least one of R7 and R8 is a C2-C10 alkenyl group, and ml, m2, and m3 are each independently an integer equal to or greater than 1 (see claim 1).


In particular, Yun teaches a polyamic acid, which comprises 2,2'-bis(trifluoromethyl)-4,4'-diaminobiphenyl (TFMB) and 2.2-bis(3,4-dicarboxyphenyl) hexafluoropropane (6FDA) and diamine of Formula 1 (see 0127):



    PNG
    media_image2.png
    162
    874
    media_image2.png
    Greyscale



 where the solid content is  10 wt % and viscosity is 5000cP. The solvent includes N,N-diethylformamide (DEF) with LogP value of 0.05 (see Example 1 at 0124 and Table 1 at 0122).

Yun teaches that the presence of repeating subunits of Formula 1 allows a polyimide film produced from the composition to have a modulus of 4 GPa or less and a coefficient of thermal expansion of 30 to 200 ppm (see 0042).

Note that Nakayama’s precursor also can be used for forming a film for a circuit board or an electronic part (see 0046)

In addition, Nakayama teaches that high mechanical properties are desirable in polyimide films. Coefficient of thermal expansion, cited in Yun, is important parameter, reflecting dimensional stability of the final polyimide film. 

Therefore, it would have been obvious to a person of ordinary skill in the art to add units of formula 1 to Nakayama ‘s polyamic acid in order to improve  its mechanical properties and coefficient of thermal expansion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of copending Application No. 16076260 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims polyimide precursor comprising at least one reaction product of monomers of the following Chemical Formulas 1, 2 and 3; and (b) an organic solvent having Log P as a positive value, which is selected from N,N-diethylacetamide (DEAc), N,N-diethylformamide (DEF), N-ethylpyrrolidone (NEP), dimethylpropanamide (DMPA), diethylpropanamide (DEPA) or a mixture thereof and  the density of the organic solvent is 1 g/cm3 or less (see claims 1 and 7-8).

Note that monomers of the Chemical Formulas 1, 2 and 3 read on monomers of claims 4-6 of instant Application.

Note that Application No. 16076260 recites wettability values, which are absent in the instant Application. 
However, it would have been obvious to a person of ordinary skills in the art to expect the same properties from instant Application and Application No. 16076260, since they claim the polyimide precursor solution having the same components. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765